Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the present invention is directed to a method/apparatus for position information estimating wherein estimating initial position information of a vehicle based on motion information of the vehicle that is obtained from one or more sensors; calculating search position information of one or more objects included in an image of surroundings of the vehicle based on the initial position information; evaluating a final reliability of each of the one or more objects based on the initial position information and the search position information; obtaining a filter adaptation parameter corresponding to a weight of the search position information based on the final reliability; and estimating final position information of the vehicle based on the initial position information, the search position information, and the filter adaptation parameter.

The closest reference Lee (US 2020/0158887) discloses a method/apparatus for estimating position for a vehicle. However, it failed to teach the method/apparatus wherein estimating initial position information of a vehicle based on motion information of the vehicle that is obtained from one or more sensors; calculating search position information of one or more objects included in an image of surroundings of the vehicle based on the initial position information; evaluating a final reliability of each of the one or more objects based on the initial position information and the search position information; obtaining a filter adaptation parameter corresponding to a weight of the search position information based on the final reliability; and estimating final position information of the vehicle based on the initial position information, the search position information, and the filter adaptation parameter.

The prior arts of record fail to teach, or obvious to teach, method/apparatus for position information estimating wherein estimating initial position information of a vehicle based on motion information of the vehicle that is obtained from one or more sensors; calculating search position information of one or more objects included in an image of surroundings of the vehicle based on the initial position information; evaluating a final reliability of each of the one or more objects based on the initial position information and the search position information; obtaining a filter adaptation parameter corresponding to a weight of the search position information based on the final reliability; and estimating final position information of the vehicle based on the initial position information, the search position information, and the filter adaptation parameter, in combination with all other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668